DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 3/31/2020.
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for the benefit of a prior-filed provisional Application No. 62/840,992 filed on 4/30/2019.

Claim Objections
	Claims 3, 10 and 17 are objected to because of the following informalities:
	Claim 3, page 39 line 3 in the claim limitation “and the second timer process a non-sequential timer process” should be --and the second timer process is a non-sequential timer process--.
	Claim 10, page 41 line 3 in the claim limitation “and the second timer process a non-sequential timer process” should be --and the second timer process is a non-sequential timer process--.
	Claim 17, page 44 lines 3-4 in the claim limitation “and the second timer process a non-sequential timer process” should be --and the second timer process is a non-sequential timer process--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, US 2012/0209468 A1.

Regarding independent claim 1, Thomas discloses a method for automatic time keeping of an electronic checklist, ([0134] FIG. 8 flowchart illustrating a process for event-triggered display of electronic checklists, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred; thus – process (a method) for displaying event-triggered display of electronic checklist displays checklist (of an electronic checklist) in  comprising: receiving a user and/or system input associated with a graphical user interface (GUI) of the electronic checklist ([0084] if a user selects (receiving a user and/or system input) a different integrated electronic checklist for display from checklist menu 218 (associated with a graphical user interface GUI of the electronic checklist), electronic checklist manager 212 then replaces the highest priority checklist display with a display of the selected integrated electronic checklist); determining whether the user and/or system input triggers a timer event ([0086] when electronic checklist manager 212 receives input (whether the user and/or system input)…electronic checklist manager 212 identifies (determining) real-time changes 254 to vehicle system (triggers a timer event)); in response to determining that the user and/or system input triggers the timer event ([0086] when electronic checklist manager 212 receives input…electronic checklist manager 212 identifies real-time changes 254 to vehicle system 222 (the timer event) resulting from the completion of the checklist item (in response to determining that the user and/or system input)), determining whether the timer event is a first type of timer event or a second type of timer event ([0084] the changes resulting from the completion of a checklist item may be changes to one or more components of vehicle system 222 (determining whether the timer event is a first type of timer event)…the changes may be changes in the current status 250 of one or more components of vehicle system 222 (or a second type of timer event)); in response to determining that the timer event is the first type of timer event, performing a first timer process ([0087] Electronic checklist manager 212 updates graphics 238 within ; and in response to determining that the timer event is the second type of timer event, performing a second timer process ([0087] In another non-limiting example, graphics 238 may be updated (wherein updating graphics 238 for current status 250 is construed as performing a second timer process) to reflect (in response to determining that) real-time changes 254 (the timer event) in the current status 250 of one or more components in the vehicle system 222 (is the second type of timer event)).  

Regarding dependent claim 2, Thomas discloses the method of claim 1, wherein the timer event ([0086] real-time changes 254 to vehicle system 222) is one or combinations of: a user input on a task to start a timer of a timer function of the task; a user input on a previous task or a linked task to start the timer of the timer function of the task; a system input indicating a vehicle system received an input within/above/below a threshold of a value and/or is in a defined state for the task; and/or a system input indicating a vehicle system received an input within/above/below a threshold of a value and/or is in a defined state for the previous task or linked task ([0086] when electronic checklist manager 212 receives input, such as signal 230 or user input acknowledging completion of a checklist item in .  

Regarding independent claim 8, claim 8 is a system claim that is substantially the same as the method of claim 1.  Therefore, claim 8 is rejected for the same reason as claim 1.  In addition, Thomas discloses a system for automatic time keeping of an electronic checklist ([0113] FIG. 6 a data processing system 600 used to implement a checklist display system, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred), the system comprising: a memory storing instructions (FIG. 6 [0113], [0114] data processing system 600 comprising software instructions loaded into memory 606); and a processor executing the instructions to perform a process including (FIG. 6 [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606).


 
Regarding independent claim 15, claim 15 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 1.  Therefore, claim 15 is rejected for the same reason as claim 1.  In addition, Thomas discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor ([0153] Furthermore, the different embodiments can take the form of a computer readable medium providing program code for use by or in connection with a computer or system that executes instructions, FIG. 6 [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606), cause the processor to perform a method for automatic time keeping of an electronic checklist, the method comprising ([0113] FIG. 6 a data processing system 600 used to implement a checklist display system, [0120] Processes of the different embodiments may be performed by processor unit 604 using computer implemented instructions, which may be located in memory 606, [0066] titles of integrated checklists that have been identified for completion by electronic checklist manager 212 may be displayed…titles of integrated checklists are listed in checklist menu 218 in chronological order…Chronological order refers to the order in which the events to which the titles refer occurred).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 10-13, 17-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Mitchell et al. (hereinafter Mitchell), US 2007/0150119 A1.

Regarding dependent claim 3, Thomas teaches the method of claim 1, the first timer process and the second timer process ([0087] Electronic checklist manager 212 updates graphics 238 within integrated checklist 232 showing real-time changes 254…resulting from the completion of the checklist item may including changing 
Thomas does not expressly teach wherein a first one of the first timer process and the second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process.  
	However, Mitchell teaches wherein a first one of a first timer process and a second timer process is a sequential timer process ([0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346; this suggests that sequential closed loop checklist steps (is a sequential timer process) include a checklist item closed loop step 342 that monitors for completion through aircraft system (wherein a first one of a first timer process) and closed loop step 346 wherein the system determines if there is any information or items remaining in the current checklist (and a second timer process)), and a second one of the first timer process and the second timer process is a non-sequential timer process ([0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no 
	Because Thomas and Mitchell address the same issue of aircraft electronic checklist user interfaces, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings wherein a first one of a first timer process and a second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process as suggested by Mitchell, with a reasonable expectation of success, into Thomas’ method such that the electronic checklist manager incorporates the additional capability of a closed loop process that includes a process for automatically monitoring the completion of a checklist item after which the system determines if there are any information or items remaining in the current checklist as well as incorporating a non closed loop process wherein a first one of the first timer process and the second timer process is a sequential timer process, and a second one of the first timer process and the second timer process is a non-sequential timer process.  This modification would have been motivated by the desire to provide or enhance the backup safety measures of a second pilot provides, especially while accomplishing checklist items (Mitchell [0010]).

Regarding dependent claim 4, Thomas, in view of Mitchell, teach the method of claim 3, wherein the sequential timer process requires a user to wait until one or more conditions, associated with a timer function of the timer event of a task, are satisfied before continuing the electronic checklist (see Mitchell [0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346.  If, however, the VCS 100 receives no indication that the closed loop step has been completed, a timer may begin timing at 348, and after a pre-determined amount of time, the checklist item may be audibly broadcast again…which informs the pilot that this…is a subsequent broadcasting of the checklist item; this suggests that the closed loop process (wherein the sequential timer process) will not provide the pilot with a next item until (requires a user to wait until) , and 

the non-sequential timer process allows the user to continue the electronic checklist while the timer function tracks a timer for the task associated with the timer event (see Mitchell [0027] The pilot may also have the option, via the pilot-VCS interface device 40, to bypass a checklist item, [0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on importance and/or average time to complete the item, [0035] Once the checklist item has been completed, the VCS100 may determine if there are items of information remaining in the checklist at 346; this suggests in the non closed loop process (the non-sequential timer process) when a timer timing the amount of time .  

Regarding dependent claim 5, Thomas, in view of Mitchell, teach the method of claim 4, wherein the one or more conditions indicate an end of the timer function (see Mitchell [0033] The VCS 100 may determine if the item is a closed loop step at 342.  A closed loop step is a checklist item in which the VCS 100 automatically monitors for completion through aircraft system…If the VCS 100 receives an indication that the closed loop step has been completed at 344, the system determines if there is any information or items remaining in the current checklist at 346.  If, however, the VCS 100 receives no indication that the closed loop step has been completed, a timer may begin timing at 348, and after a pre-determined amount of time, the checklist item may be audibly broadcast again…which informs the pilot that this…is a subsequent broadcasting of the checklist item; this suggests that VCS system’s automatic monitors for completion through aircraft system such that a completion indication is tracked (wherein the one or more conditions) for a timer timed predetermined amount of time (the timer function) such that if completion indication is received then there will be no rebroadcast of the checklist item (indicate an end of)), and the one or more conditions include one or combinations of timer condition(s) and/or input condition(s) (see Mitchell [0027] The pilot may also have the option, via the pilot-VCS .  

Regarding dependent claim 6, Thomas, in view of Mitchell, teach the method of claim 4, further comprising: determining whether the timer ends or the one or more conditions are satisfied; and 
in response to determining the timer has ended or the one or more conditions are satisfied (see Mitchell [0034] If the checklist item at 342 is not a closed loop, meaning the VCS 100 has no capability to automatically monitor the step for completion, the pilot may confirm the completion of the item at 358 via positive input from the pilot-VCS interface device 40.  A timer may again begin timing at 350 if the pilot has not confirmed completion of the item.  As with the timing 348, the amount of time may be pre-determined and different for each checklist and or item within the checklist based on , displaying a notice on the GUI (see Thomas [0139] the checklist manager may also update graphics and systems information (displaying a notice on the GUI) to reflect changes in vehicle systems due to completion).  

Regarding dependent claims 10-13, claims 10-13 are system claims that are substantially the same as the method of claims 3-6.  Therefore, claims 10-13 are rejected for the same reason as claims 3-6.

Regarding dependent claims 17-19, claims 17-19 are non-transitory computer-readable medium claim that are substantially the same as the method of claims 3-4 and 6.  Therefore, claims 17-19 are rejected for the same reason as claims 3-4 and 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Mitchell and further in view of Branthomme et al. (hereinafter Branthomme), US 10,467,989 B2.

Regarding dependent claim 7, Thomas, in view of Mitchell, teach all the elements of claim 6.
Thomas and Mitchell do not expressly teach before displaying the notice on the GUI: determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.
However, Branthomme teaches before displaying notice on GUI: determining whether electronic checklist associated with a timer function is currently being displayed to user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon (4:37-39 A first system 10 for viewing a procedure of an aircraft 12 according to an embodiment of the invention is diagrammatically illustrated by FIG. 3, 4:60-61 A procedure is made up of sequences of operations intended to be performed by the crew of aircraft 12, 9:60-62 In the performance mode, illustrated by FIGS. 8 to 12, the  8 to 12 illustrating the performance mode); and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, .
Because Thomas, in view of Mitchell, and Branthomme address the same issue of a graphical user interface allowing users to interact with a procedure checklist for an aircraft, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings wherein before displaying notice on GUI: determining whether electronic checklist associated with a timer function is currently being displayed to user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is before displaying the notice on the GUI: determining whether the electronic checklist associated with the timer function is currently being displayed to the user or whether the user is completing the electronic checklist; in response to determining that the electronic checklist is currently being displayed or the user is completing the electronic checklist, displaying the notice with a confirmation icon; and in response to determining that the electronic checklist is not currently being displayed or the user is not completing the electronic checklist, displaying the notice with the confirmation icon and/or a link icon, the confirmation icon being selectable by a user input to indicate an affirmative recognition of the end of the timer function, the link icon being selectable by a user input to change the display to the GUI for the electronic checklist of the timer function.  This modification would have been motivated by the desire to provide a viewing system that makes it possible to view and perform an airplane procedure very simply, while having   

Regarding dependent claim 14, claim 14 is a system claim that is substantially the same as the method of claim 7.  Therefore, claim 14 is rejected for the same reason as claim 7.

Regarding dependent claim 20, claim 20 is a non-transitory computer-readable medium claim that is substantially the same as the method of claim 7.  Therefore, claim 20 is rejected for the same reason as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
POWCHOWICZ, US 2020/0004205 A1 (Jan. 2, 2020) (ABSTRACT A method for managing a first countdown timer, the method comprising the steps of: receiving (201) a request to set the first countdown timer to a first time value; starting (202) the first countdown timer; receiving (203) a request to reset the first countdown timer; letting (204) the first countdown timer expire; setting up (205) a second countdown timer with the time being equal to said first time value minus a difference between said first countdown timer expiry time and said receiving of the request to reset the first countdown timer; starting (206) the second countdown timer).                                                                                                                                                                                                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KC/Examiner, Art Unit 2143 

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143